DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Application filed June 28, 2019. 
3. Please note claims 1-20 are pending and claims 1, 8 and 15 are independent.
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on September 28, 2020 were filed before the mailing of a first Office action after the filing of the application. The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the Examiner and electronically signed as attached.  
Double Patenting Rejection
5.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

5.1. Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent 10373062 (issued 8/6/2019 to parent application 14569034, filed 12/12/2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the method steps recited in each of the conflicting claims, in the claim sets under method, system and computer readable medium, are closely identical, respectively.

The above rejections is drawn against an U.S. Patent issued to the parent application, to which the instant is a continuation, though the allowable subject matter of the instant application pending to be determined. 
Allowable Subject Matter
6. 3. In view of a thorough search and examination of the present application and, in light of the following:
Prosecution histories of the parent application of the instant application 14569034 (filed 12/12/2014, U.S. Patent 10373062 issued 8/6/2019);
Assignment histories of the instant application, including inventors to the co-owned applications;
Prior art searched and reviewed; and
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with a resolution to the pending double patenting rejections above or specifically traverse the rejections.  
References
7.1. The prior art made of record: 
A. U.S. Patent US-8170283-B2.
   G. U.S. Patent Application Publication US-20070112714-A1.
    I. U.S. Patent US-5872850-A.
   H. U.S. Patent Application Publication US-20140018682-A1.
  7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   B. U.S. Patent Application Publication 2004/0034633 A1.
   C. U.S. Patent 8,150,624 B2.
   D. U.S. Patent 8,270,732 B2.
   E. U.S. Patent 8,300,924 B2.
   F. U.S. Patent 5,760,716 A.
Conclusion
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, 
8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 3, 2021